                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

PERFORMANCE BROKERAGE
SERVICES, INC., a California Company

                 Plaintiff,

v.                                                       Case No: 2:18-cv-580-FtM-38MRM

ERIC D. POMEROY, SARA J.
POMEROY and JHD HOLDINGS,
INC.,

               Defendants.
                                              /

                                             ORDER1

       This matter comes before the Court on Plaintiff’s Agreed in Part Motion for

Reconsideration (Doc. 21) filed on January 8, 2019. Plaintiff seeks reconsideration of a

portion of a prior dismissal Order (Doc. 19) in which the Court declined to retain

jurisdiction to enforce the terms of a Settlement Agreement executed by the parties. In

seeking reconsideration, Plaintiff states that retention of jurisdiction by the Court to

enforce the Settlement Agreement upon a default in payment was essential to Plaintiff’s

agreement to settle for less than the amount demanded. Plaintiff also states that the

Settlement Agreement provides for a short payout period of five monthly payments with

the remaining balance being paid by April 30, 2019. If necessary due to a default in



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
payment, the enforcement of the Settlement Agreement after giving the required notice

in default and opportunity to cure would be concluded by May 30, 2019.

      Because the ability to come to the Court was an integral part of the parties’

compromise and considering the short payout period and timeframe in which the parties

may seek the Court’s enforcement, the Court will retain jurisdiction and order than an

amended judgment be entered.

      Accordingly, it is now

      ORDERED:

      (1)    Plaintiff’s Agreed in Part Motion for Reconsideration (Doc. 21) is

GRANTED. The Court will retain jurisdiction to enforce the Settlement Agreement upon

default in payment.

      (2)    The Clerk is directed to enter an amended judgment dismissing this case

with prejudice with each side to bear their own attorney’s fees and costs, and the Court

retains jurisdiction to enforce the Settlement Agreement up through and including May

30, 2019.

      DONE and ORDERED in Fort Myers, Florida this 5th day of February, 2019.




Copies: All Parties of Record




                                           2
